DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 03/04/2022 have been fully considered.
With respect to the claim objection(s), Applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the drawing objection(s), Applicant’s amendment(s) to the claim(s) and drawings has/have overcome the objection(s). However, applicant’s amendments to claim 20 raise new drawing objections. 
With respect to the rejection(s) under 35 U.S.C. § 103 of amended claims 1 and 20, Applicant’s arguments about the 103 rejections based on Jessen in view of Gruber and Murakami with respect to the newly added limitations/amendments are moot in view of the new ground(s) of rejection presented in this Office action. The 103 rejections presented in this Office action are based on Murakami (US 5820811 – of record) in view of Pomerantz (US 4961154), Jessen (US 20180169947 – of record), Gruber (US 20160279869 – of record), and Langer (US 5582876). Murakami is used as the primary reference to address the newly added operations/capabilities of the apparatus, Pomerantz is added to address the newly added limitations about the build platform, and Langer is added to address the newly added limitation about the location of the first heating element in the wiper blade.
Applicant’s arguments against the references Jessen, Gruber, and Murakami individually are not found persuasive.
Applicant’s argument that Jessen does not disclose that the ‘recoat unit 409/209’ includes an associated heating element because the disclosed heating element is associated with the hose system connected to the recoat unit is not found persuasive. 
Paragraphs [0036] and [0074] of Jessen disclose: 
[0036] at least one heating element configured to heat one or more of: the container holding the radiation-curable liquid and/or the rinsing and/or dissolving agent and/or coating agent; the feeder unit; the leveling unit; the suction element; a hose system connected to the recoat unit for supplying or removing radiation-curable liquid and/or rinsing and/or dissolving agent and/or coating agent; a supply container holding radiation-curable liquid to be added by the feeder unit.
[0074] FIG. 7 illustrates the recoat unit in FIG. 6a (and also FIG. 3a) in more detail. It comprises two feeder unit elements 610 and 613, and two suction element elements 611 and 612. A leveling unit in the form of a blade 715 is located between the supply/suction pairs. Holes or the like 761 may be employed for assembling the recoat unit. Examples of holes used for mounting the recoat unit in an operative position are also shown. These or additional hole or holes may be employed for mechanical alignment of the units.
Jessen’s leveling unit is an element of the recoat unit and is in the form of a blade 715 (P0074, Fig. 7, Fig. 10). Thus, Jessen discloses/suggests a recoat unit (dispenser) comprising a blade having an associated heating element, the blade capable of wiping the resin, capable of being heated by the heating element, and capable of heating the resin when wiping/leveling the resin with the heated blade. [0036] of Jessen suggests/motivates the incorporation of a heating element to the build vat and the incorporation of a heating element to the wiper blade. [0046] of Jessen discloses heating to control temperature/viscosity of the resin. 
Applicant’s argument that Gruber’s heating element does not read on applicant’s second heating element because Gruber does not disclose that his second heating element is “for raising temperature of excess resin not cured by the light source, for draining the excess resin from the build vat” is not found persuasive. 
Examiner acknowledges that Gruber does not explicitly disclose that his heating element (13) affixed to the build vat (1) is for raising temperature of excess resin not cured by the light source and for draining the excess resin from the build vat. However, since Gruber’s heating element (13) affixed to the build vat (1) is capable of raising temperature of resin in the build vat to control its temperature/viscosity (P0026, 0051) and Gruber’s arrangement and applicant’s claimed arrangement/affixing of the heating element in the build vat is substantially identical, Gruber’s heating element (13) affixed to the build vat (1) is capable of raising temperature of any resin in the build vat including excess resin not cured by the light source and capable of assisting in draining the excess resin from the build vat by making it less viscous. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Applicant’s arguments about the combination of Jessen and Grubber including applicant’s arguments about the intended manner/order of operating the second heating element relative to the intended manner of operating the light source and cooling element in the combination of Jessen and Grubber are moot in view of the new grounds of rejection presented in this Office action. Additionally, Examiner respectfully submits that a recitation of the intended use/operation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Applicant’s argument that Murakami is structurally dissimilar to the other cited references (i.e. Jessen/Grubber), along with the claimed subject matter is not found persuasive. 
The cited references Murakami/Jessen/Gruber are directed to similar (i.e. stereolithography) apparatuses comprising a build vat capable of receiving resin, a light source for curing resin, an at least one means capable of heating the resin yielding the predictable/desirable result(s) of controlling/adjusting temperature/viscosity of the resin. 
Applicant’s arguments that “Murakami’s cooling jacket does not function in cooperation with a light source, as claimed, to control viscosity prior to curing, nor does the cooling jacket cooperate
with a second heating element provided and configured for removing excess resin” are not found persuasive. 
	Murakami’s cooling jacket functions in cooperation with the light source to control viscosity (“coagulation” implies reduction in viscosity) prior to curing (Abstract, C4, L61-C5, L3, Figs. 3A-C). Murakami’s further discloses/suggests to include an active heating means (not shown) … for raising temperature (heating/melting) of excess resin not cured by the light source (active heating of the excess coagulated resin P that has not been cured by irradiation for the benefits of melting it “more quickly”), for draining the excess resin from the build vat (allowing/accelerating draining of the excess coagulated resin P from the build vat after heating/melting the excess coagulated resin P: C6, L8-23, claim 5, Figs. 6A-B). While Murakami is silent about the type/location of the active heating means, Murakami suggests/motivates a person having ordinary skill in the art to incorporate a suitable active heating means capable of performing the function/operation of heating the excess resin in the build vat. In fact, Murakami discloses applicant’s alleged inventive concept of using chilled resin as a self-supporting layer-wise print material, thereby doing away with the necessity of dedicated support structure/material (C9, L1-14 of Murakami; See [0006-0007], [0010-0011] of applicant’s published application). For these reasons, Murakami is applied as the primary reference in this Office action and applicant’s arguments against Murakami are not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “build platform providing a support surface for the build vat for raising and lowering the build vat about a vertical motion axis relative to the base of the build vat” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 5-8, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second heating element affixed to the build vat for raising temperature of excess resin not cured by the light source, for draining the excess resin from the build vat” which is indefinite. The language states a draining function/result obtained by the second heating element without setting forth well-defined boundaries of the invention. It is unclear how the second heating element is capable of draining the excess resin from the build vat. According to paragraphs [0025], [0034], and Fig. 3 of applicant’s published application, the second heating element by itself is incapable of draining the excess resin from the build vat. See MPEP §§ 2173.03 and 2173.05 (g). Examiner recommends applicant to change the limitation to --a second heating element affixed to the build vat for raising temperature of resin not cured by the light source to allow draining of the resin not cured by the light source from the build vat-- in view of [0034] of applicant’s published application.
Claim(s) 2 and 5-8 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 5 recites the limitation “the wiper blade is capable of traversing about a horizontal linear motion axis” which is indefinite. It is unclear if the ‘horizontal linear motion axis’ of claim 5 and the ‘horizontal motion axis’ introduced in claim 1 are the same or different horizontal motion axes. According to [0016], [0030], and Fig. 1 of applicant’s published application, they are the same horizontal motion axis. See MPEP § 2173.03. The limitation has been interpreted below as if the horizonal linear motion axis and the horizontal motion axis are the same. Examiner recommends applicant change the limitation to --wherein the horizontal motion axis is a horizontal linear motion axis--.
Claim(s) 7-8 is/are rejected as being dependent from claim 5 and therefor including all the limitation thereof.
Claim 7 recites the limitation “the vertical linear motion axis” which is indefinite. There is not sufficient antecedent basis for “the vertical linear motion axis” in the claim(s). Claim 1 only introduces “a vertical motion axis”. It is also unclear if the ‘vertical linear motion axis’ of claim 7 and the ‘vertical motion axis’ introduced in claim 1 are the same or different vertical motion axes. According to [0008], [0028], and Fig. 1 of applicant’s published application, they are the same vertical motion axis. See MPEP § 2173.03. The limitation has been interpreted below as if the vertical linear motion axis and the vertical motion axis are the same. Examiner recommends applicant to change the limitation to --wherein the vertical motion axis is a vertical linear motion axis--.
Claim(s) 8 is/are rejected as being dependent from claim 7 and therefor including all the limitation thereof.
Claim 20 recites the limitations “the build vat is connected to a resin transportation tube” and “a dispenser affixed to one end of the resin transportation tube for depositing a layer of resin onto the build vat” which make the scope of claim 20 unclear. The first limitation requires the resin transportation tube to be connected to the build vat while the second limitation requires the resin transportation tube to be connected to the dispenser. It is unclear how the resin transportation tube is connected to the build vat and to the dispenser dispensing resin onto the build vat at the same time. According to [0014] and Fig. 2 of applicant’s published application, the build vat is fluidly connected to the resin transportation tube via the dispenser. See MPEP § 2173.03. Examiner recommends applicant change the first limitation with language that is consistent with applicant’s specification.
Claim 20 recites the limitations “a build platform providing a support surface for the build vat” and “a light source positioned above the build platform of the build vat” which make the scope of claim 20 unclear. The first limitation requires the build platform and the build vat to be separate elements while second limitation requires that the build platform to be an integral element of the build vat. According to [0028] and Fig. 1 of applicant’s published application, the build platform and the build vat are separate elements and the light source is positioned above the build vat and the build platform supporting the build vat. See MPEP § 2173.03. Examiner recommends applicant change the second limitation with language that is consistent with applicant’s specification.
Claim 20 recites the limitation “a build platform providing a support surface for the build vat for raising and lowering the build vat about a vertical motion axis relative to the base of the build vat” which is indefinite. It is unclear how the build vat is vertically raised/lowered relative to its own base/bottom. It is unclear how the build platform is capable of providing support for the build vat and raising/lowering the build vat about a vertical motion axis relative to the base of the build vat at the same time. According to [0028] and Figs. 1-2 of applicant’s published application, the build platform cannot raise/lower the build vat about a vertical motion axis relative to the base of the build vat because the ‘build platform’ supports and moves the base of the build vat whenever it moves. In other words, the build platform and the base of the build vat move together about the vertical motion axis to be able to raise/lower the build vat about the vertical motion axis. Thus, the limitation is unclear and inconsistent with applicant’s specification. See MPEP § 2173.03. Examiner recommends applicant to change the limitation with language that is consistent with applicant’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 5820811 – of record) in view of Pomerantz (US 4961154), Jessen (US 20180169947 – of record), Gruber (US 20160279869 – of record), and Langer (US 5582876). 
	Regarding claim 1, Murakami discloses an apparatus (optical molding apparatus shown in Fig. 2) for the creation of a three dimensional object (C3, L16-24; C4, L4-7, Fig. 2), comprising:
a build vat (10) for receiving resin dispensed by a resin transportation tube (the resin container 10 capable of receiving resin dispensed/supplied by a resin supply means 30 comprising an annotated resin transportation tube: C4, L10-13, annotated Fig. 2, Fig. 3A); 
…
a dispenser affixed to one end of the resin transportation tube for depositing a layer of resin onto the build vat (the resin supply means 30 comprises a dispenser such as a curtain coater or other device, not shown, affixed to one end of the annotated resin transportation tube of 30 for depositing a layer of resin onto vat 10: C4, L10-15, annotated Fig. 2, Fig. 3A) …, 
	a cooling element (jacket with cooling medium C or other cooling device) affixed to the build vat for cooling the deposited layer of resin (C4, L7-9; C4, L61-C5, L3, Figs. 2, Fig. 3B);
a light source (40) for curing the deposited layer of resin (C4, L16-21; C5, L9-18); and
an active heating means (not shown) … for raising temperature (heating/melting) of excess resin not cured by the light source (active heating of the excess coagulated resin P that has not been cured by irradiation for the benefits of melting it “more quickly”), for draining the excess resin from the build vat (allowing/accelerating draining of the excess coagulated resin P from the build vat after heating/melting the excess coagulated resin P: C6, L8-23, claim 5, Figs. 6A-B). Murakami further discloses applicant’s alleged inventive concept of using chilled resin as a self-supporting layer-wise print material, thereby doing away with the necessity of dedicated support structure/material (C9, L1-14 of Murakami; See [0006-0007], [0010-0011] of applicant’s published application). Murakami further discloses/envisions that modifications/variations to his apparatus are possible (C9, L26-31).

    PNG
    media_image1.png
    349
    431
    media_image1.png
    Greyscale

Murakami fails to disclose: i) a build platform providing a support surface for the build vat for raising and lowering the build vat about a vertical motion axis, ii) wherein said dispenser has a spreader device comprising a wiper blade for traversing about a horizontal motion axis, the wiper blade having an associated first heating element affixed to an end of the wiper blade, and iii) the active heating means for raising temperature of excess resin is a heating element affixed to the build vat. 
However, in the same field of endeavor, apparatuses for creating three dimensional objects, Pomerantz discloses an apparatus comprising a build vat (model build container 70) comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween (Figs. 8A and 10A of Pomerantz), wherein the build vat is connected to a transportation tube (line 78: Fig. 4A) of a supply means for receiving resin supplied by the transportation tube (Figs. 4A-B Pomerantz further discloses the technique of providing a build platform (annotated stage/platform of 72 which is a “motor driven stage”: annotated Fig. 4A; wherein the annotated stage/platform reads on the build platform) providing a support surface for the build vat (70) for raising and lowering the build vat about a vertical linear motion axis and a motor (annotated motor of 72 which is a “motor driven stage”: annotated Fig. 4A) for driving the build platform about the vertical linear motion axis for the benefit(s) of allowing vertical movement of the build vat relative to the supply means and/or a light source, maintaining a solidification plane static, and/or allowing adjuments to a vertical position of the top surface of the photocurable material with respect to the build vat (C9, L42-C10, L14, Figs. 4A-B, annotated Fig. 4A). 

    PNG
    media_image2.png
    527
    374
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Murakami in view of Pomerantz by incorporating a build platform providing a support surface for the build vat for raising and lowering the build vat about a vertical linear motion axis for the benefit(s) of allowing vertical movement of the build vat relative to the dispenser and/or the light source, maintaining a solidification plane static, and/or allowing adjuments to a vertical position of the top surface of the resin with respect to the build vat as suggested by Pomerantz. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Modified Murakami, as applied above, fails to disclose: i) wherein said dispenser has a spreader device comprising a wiper blade for traversing about a horizontal motion axis and ii) wherein the heating means for raising temperature of excess resin is a second heating element affixed to the build vat.
In the same field of endeavor, apparatuses for creating three dimensional objects, Jessen discloses an apparatus comprising a build vat (401) comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween (P0068 and Figs. 5-6) and a dispenser (recoat unit 409) affixed to one end of a resin transportation tube (annotated RTB) for depositing a layer of resin onto the build vat (Abstract, P0068-0077, claim 1, Figs. 6a-10, annotated Fig. 10 above; the recoat unit 409 reads on the claimed dispenser), wherein the dispenser further comprises a spreader device (leveling unit) for spreading the deposited resin in a substantially even layer (the leveling unit is capable of spreading the deposited resin in a substantially even/level layer: P0016, 0070, and Figs. 6a-c; thus, the leveling unit reads on the claimed spreader device), wherein the spreader device comprises a wiper blade (the leveling unit is in the form of a blade 715 capable of performing wiping/leveling: P0074, Figs. 6a-10; thus, blade 715 reads on the claimed wiper blade) for traversing about a horizontal linear motion axis (P0074, abstract, Figs. 6a-c), the wiper blade having an associated first heating element … for raising temperature of the resin (“at least one heating element configured to heat one or more of:… the leveling unit”: P0036; thus, Jessen discloses discloses/suggests that the blade 715 has at least one heating element capable of heating the blade and capable of raising temperature of the resin; wherein the raising temperature of the resin is the intrinsic result of contacting/spreading the resin with the heated blade: See MPEP §§ 2112.01 I, 2114 I-II, and 2115) for the benefit(s) of expediating and/or enhancing the deposition/spreading of the layer of material (P0070). Thus, the inclusion of a wiper blade with a heating element is known/desirable in the art and yields the predictable/desirable result(s) of accelerating and/or enhancing the deposition/spreading of the layer of resin. Jessen further discloses to include a second heating element … to heat the build vat (“at least one heating element configured to heat one or more of: the container holding the radiation-curable liquid”: P0036 and claim 13). Paragraph [0046] of Jessen discloses heating the resin to control its viscosity/temperature. However, Jessen is silent about the specific location of the heating elements in relation to the wiper blade and the build vat. 


    PNG
    media_image3.png
    581
    638
    media_image3.png
    Greyscale

In the same field of endeavor, additive manufacturing apparatuses, Gruber discloses an apparatus comprising a build vat (1) comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween (P0045, Figs. 4-5), a laser light source (P0034), and a spreader device (11) comprising a doctor blade capable of traversing about a horizontal linear motion axis (P0012, 0050, 0054, Fig. 4, Fig. 7). Gruber further discloses the technique of providing at least one heating element to doctor blades of a dispenser/re-coater for the benefit(s) of avoiding cooling down of the material in the area of near the doctor blades (P0014, 0053, Fig. 6, and claim 12). Thus, the inclusion of a wiper blade with a heating element is known/desirable in the art and yields the predictable/desirable result(s) of heating the resin and/or avoiding cooling down of the resin in the area of near the wiper blades. However, Gruber is silent about the exact location of the heating element in relation to the wiper blade. Grubber further discloses the technique of affixing at least one heating element (13) to a build vat (1) capable of heating the material for the benefit(s) of enabling temperature and viscosity control of the material in the build vat (P0026, 0030-0032, 0051, claims 8-9, and Fig. 5). Grubber does not explicitly disclose that the at least one heating element (13) affixed to the build vat (1) is for raising temperature of excess resin not cured by the light source and for draining the excess resin from the build vat. However, since the taught arrangement and applicant’s claimed arrangement of the heating element in the build vat is substantially identical and the manner of operating a device does not differentiate the apparatus claim from the prior art, the heating element (13) affixed to the build vat (1) of Gruber is capable of raising temperature of excess resin not cured by the light source and capable of draining the excess resin from the build vat. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. 

    PNG
    media_image4.png
    251
    387
    media_image4.png
    Greyscale

Since Murakami further discloses/suggests incorporation of a suitable active heating means capable heating/melting the cooled/coagulated excess resin (P) that has not been cured by irradiation to melt/heat it more quickly and to assist/enable draining of the cooled/coagulated excess resin (P) that has not been cured by irradiation from the build vat (C6, L8-23, claim 5, Figs. 6A-B, and as applied above) and the incorporation of incorporation of a heating element to the build vat is known/desirable in the art and yields predictable/desirable result(s) of allowing heating of resin in the build vat to a desired temperature/viscosity based on the teachings of Jessen and Gruber above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of the teachings of Jessen and Grubber by affixing a second heating element to the build vat for raising temperature of excess resin not cured by the light source and for draining the excess resin from the build vat for the benefit(s) of allowing active/suitable heating of the excess resin not cured by the light source, accelerating heating/melting of the excess resin not cured by the light source, and/or assisting/allowing draining of the excess coagulated resin from the build vat as suggested by the teachings of Murakami, Jessen, and Grubber above. Since Murakami further discloses that the resin supply means is modifiable and envisions “pressing the resin film with a plate at a temperature above the coagulation point to melt the resin” as another manner for depositing the layer of resin (C4, L11-13; C4, L42-60) and the incorporation of a wiper blade with a heating element is known/desirable in the art and yields predictable/desirable result(s) based on the teachings/suggestions of Jessen and Gruber above, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Jessen and Grubber by modifying the dispenser such that it has a spreader device comprising a wiper blade for traversing about a horizontal linear motion axis, the wiper blade having an associated first heating element for raising the temperature of the resin for the benefit(s) of accelerating/enhancing deposition/leveling of the layer of resin, avoiding cooling down of the resin in an area near the end of the wiper blade, and/or allowing adjustments to the temperature/viscosity of the resin as suggested by the teachings of Jessen and Grubber above. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. 
Modified Murakami, as applied above, fails to disclose that the heating element associated with the wiper blade is affixed to an end of the wiper blade because Gruber and Jessen are silent about the exact location of the heating element in relation to the wiper blade. 
In the same field of endeavor, additive manufacturing apparatuses, Langer discloses an apparatus comprising a build vat (container 1: Fig. 1) and a light source (illumination apparatus 9 having a light source: Fig. 1). Langer further discloses the technique of providing a spreader device (wiper 15: Fig. 1) comprising a wiper blade (member 20 having rectangular profile: Figs. 2-3; thus, 20 reads on the claimed wiper blade) for traversing about a horizontal linear motion axis (linear direction 17: Fig. 1), the wiper blade having an associated heating element (Figs. 2-3) affixed to an end  of the wiper blade (heating element 23 affixed to the lower end of 20) for raising temperature of the resin (for locally warming resin in contact with 20) to permit the resin to flow more easily and be better manipulated by the wiper blade (C2, L63-C3, L24; C4, L1-24; to permit the resin to flow more easily and be better manipulated by the wiper blade is the intrinsic result of heating/warming the resin with the heated blade to reduce its viscosity; in addition, since the taught arrangement and applicant’s claimed arrangement of the heating element in the wiper blade is substantially identical and the manner of operating a device does not differentiate the apparatus claim from the prior art, the heating element (23) affixed to the wiper blade (20) of Langer is capable of raising temperature of the resin/blade to permit the resin to flow more easily and be better manipulated by the wiper blade: See MPEP §§ 2112.01 I, 2114 I-II, and 2115) for the benefit(s) of controlling and accelerating adjustments of the desired layer thickness and/or improving the accuracy and quality in producing the object (C1, L58-60; C4, L1-24). 


    PNG
    media_image5.png
    428
    241
    media_image5.png
    Greyscale

Since Murakami further discloses that the resin supply means is modifiable (as applied above) and Jessen and Grubber motivate the incorporation of the heating element in the wiper blade but are silent about a specific location (as applied above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Langer by affixing/arranging the heating element associated with the wiper blade to an end of the wiper blade for raising temperature of the resin to permit resin to flow more easily and be better manipulated by the wiper blade for the benefit(s) of allowing local heating of the resin when contacting/leveling it with the locally heated wiper blade, accelerating/enhancing deposition/spreading/evenness of the layer of resin, avoiding cooling down of the resin in an area near the end of the wiper blade, controlling adjustments of the desired layer thickness of resin, and/or improving the accuracy/quality in producing the object as suggested by the teachings of Jessen, Grubber, and Langer above. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. Since the apparatus of modified Murakami above is structurally identical to applicant’s claimed apparatus, the apparatus of modified Murakami above is capable of performing the intended operations/uses in the claimed manner. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Regarding claim 2, Murakami further discloses wherein the build vat (container 10) is comprised of … sidewalls (annotated sidewalls in Fig. 2 below) extending vertically upward and away from a base (annotated base in Fig. 2 below) creating an enclosure therebetween (annotated Fig. 2 below); however, Murakami is silent about the number of sidewalls. 

    PNG
    media_image6.png
    309
    290
    media_image6.png
    Greyscale

However, Pomerantz/Jessen/Grubber further disclose(s) a build vat comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween as a suitable build vat (Figs. 8A and 10A of Pomerantz; P0068 and Figs. 5-6 of Jessen; and/or Figs. 4-5 of Gruber). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Pomerantz/Jessen/Grubber by modifying the build vat such that it has four sidewalls or by using a build vat comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween as this is known/suitable structure for the build vat as suggested by Pomerantz/Jessen/Grubber. See MPEP §§ 2143 I A, 2143 I B, 2143 I G, and/or 2144.04 IV B.
Regarding claim 5, Jessen/Grubber/Langer further disclose(s) wherein the wiper blade is capable of traversing about a horizontal linear motion axis for the benefit(s) of enhancing deposition/leveling/evenness of the resin layer (P0062, P0069-0074 and Figs. 6a-7 of Jessen; P0050, 0054, Figs. 4 and 7 of Grubber; and  C2, L63-C3, L2, C4, L1-24, and Fig. 1 of Langer). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Jessen/Grubber/Langer by configuring/enabling the wiper blade to traverse about a horizontal linear motion axis for the benefit(s) of enhancing deposition/leveling/evenness of the resin layer as suggested by Jessen/Grubber/Langer. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.   
Regarding claim 6, Murakami further discloses wherein the light source is a laser (C4, L16-19; C5, L16-18). Gruber further discloses to use a laser as the light source (P0034). 
Regarding claim 7, Pomerantz further discloses/suggests the technique of providing a motor (annotated motor of 72 which is a “motor driven stage”: annotated Fig. 4A above) for driving the build platform about the vertical linear motion axis for the benefit(s) of allowing vertical movement of the build vat relative to the supply means and/or a light source, maintaining a solidification plane static, and/or allowing adjuments to a vertical position of the top surface of the photocurable material with respect to the build vat (C9, L42-C10, L14, Figs. 4A-B, annotated Fig. 4A above). 
It is noted that the use of motors as driving units is well-known in the art and yields the predictable/desirable result of automating/improving driving of components/platforms. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Pomerantz by incorporating a first motor configured for driving the build platform about the vertical linear motion axis for the benefit(s) of using a suitable known driver and/or automating/improving driving of the build platform. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 5820811 – of record) in view of Pomerantz (US 4961154), Jessen (US 20180169947 – of record), Gruber (US 20160279869 – of record), and Langer (US 5582876) as applied to claim 7 above, and further in view of Hiizumi (US 6821473).
	Regarding claim 8, Gruber further discloses the technique of incorporating a drive unit for driving the wiper blade about the horizontal linear motion axis, wherein the drive unit is suggested to comprise a motor (P0012, 0050, 0054, annotated Fig. 4; wherein a person having ordinary skill in the art would recognize/deduce that the drive unit comprises a motor based on the disclosed mechanical configuration). 

    PNG
    media_image7.png
    406
    629
    media_image7.png
    Greyscale

Langer further discloses the technique of incorporating a drive unit (16: Fig. 1) for driving the wiper blade (20) about a horizontal linear motion axis (C2, L63-C3, L24; C4, L1-24; Fig. 1).
However, Gruber/Langer fail(s) to explicitly disclose a motor as the driving unit. 
In the same field of endeavor, additive manufacturing apparatuses, Hiizumi discloses an apparatus comprising a build platform (20) providing a support surface for a build vat (26) for raising and lowering the build vat about a vertical motion axis and being powered/driven by a vertical position control mechanism (22a: C4, L1-39, Fig. 1) and a motor (80) for driving/traversing a wiper blade (52) about a horizontal linear motion axis (C5, L33- C6, L5, Figs. 2A-B).

    PNG
    media_image8.png
    359
    580
    media_image8.png
    Greyscale

It is noted that the use of motors as driving units is well-known in the art and yields the predictable/desirable result of automating/improving driving of components/blades. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Gruber, Langer, and Hiizumi by incorporating a second motor configured for driving the wiper blade about the horizontal linear motion axis for the benefit(s) of using a suitable known driver and/or automating/improving driving of the wiper blade. See MPEP §§ 2143 I B, 2143 I C, 2143 I G, and/or 2144 II.
	Regarding claim 20, Murakami discloses an apparatus (optical molding apparatus shown in Fig. 2) for the creation of a three dimensional object (C3, L16-24; C4, L4-7, Fig. 2),
a build vat (resin container 10) comprised of … sidewalls (annotated sidewalls in annotated Fig. 2 above) extending vertically upward and away from a base (annotated base in annotated Fig. 2 above) creating an enclosure therebetween (annotated Fig. 2 above), wherein the build vat is connected to a resin transportation tube (resin container 10 is fluidly connected to the annotated resin transportation tube for receiving resin in the resin container 10 supplied by the annotated resin transportation tube of a resin supply means 30: C4, L10-13, annotated Fig. 2, Fig. 3A); 
	…
a dispenser affixed to one end of the resin transportation tube for depositing a layer of resin onto the build vat (the resin supply means 30 comprises a dispenser such as a curtain coater or other suitable resin dispenser, not shown, affixed to one end of the annotated resin transportation tube of 30 for depositing a layer of resin onto vat 10: C4, L10-15, annotated Fig. 2, Fig. 3A) …, 
	a cooling element (jacket with cooling medium C or other cooling device) affixed to the build vat for lowering temperature (cooling and coagulation) of the deposited layer of resin in the build vat (C4, L7-9; C4, L61-C5, L3, Figs. 2, Fig. 3B);
a light source (40) positioned above … the base of the build vat for curing the deposited layer of resin (C4, L16-21; C5, L9-18, Fig. 2, and Fig. 3B), wherein the light source is a laser (C4, L16-19; C5, L16-18);
an active heating means (not shown) … for raising temperature (heating/melting) of excess resin not cured by the light source (active heating of the excess coagulated resin P that has not been cured by irradiation for the benefits of melting it “more quickly”), for draining the excess resin from the build vat (allowing/accelerating draining of the excess coagulated resin P from the build vat after heating/melting the excess coagulated resin P: C6, L8-23, claim 5, Figs. 6A-B). Murakami further discloses applicant’s alleged inventive concept of using chilled resin as a self-supporting layer-wise print material, thereby doing away with the necessity of dedicated support structure/material (C9, L1-14 of Murakami; See [0006-0007], [0010-0011] of applicant’s published application). Murakami further discloses/envisions that modifications/variations to his apparatus are possible (C9, L26-31).
Murakami fails to disclose: i) four sidewalls in the build vat, ii) a build platform providing a support surface for the build vat for raising and lowering the build vat, iii) wherein the dispenser further a spreader device comprising a wiper blade, and iv) wherein the active heating means for raising temperature of excess resin is a heating element affixed to the build vat. 
However, in the same field of endeavor, apparatuses for creating three dimensional objects, Pomerantz discloses an apparatus comprising a build vat (model build container 70) comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween (Figs. 8A and 10A of Pomerantz), wherein the build vat is connected to a transportation tube (line 78: Fig. 4A) of a supply means for receiving material/resin supplied by the transportation tube (Figs. 4A-B). Pomerantz further discloses the technique of providing a build platform (annotated stage/platform of 72 which is a “motor driven stage” reads on the build platform: annotated Fig. 4A) providing a support surface for the build vat (70) for raising and lowering the build vat about a vertical linear motion axis relative to the base of build vat (See MPEP §§ 2112.01 I, 2114 I-II, and 2115), and powered by a first motor (annotated motor of 72 which is a “motor driven stage”: annotated Fig. 4A above) for driving the build platform about the vertical linear motion axis for the benefit(s) of allowing vertical movement of the build vat relative to the supply means and/or a light source, maintaining a solidification plane static, and/or allowing adjuments to a vertical position of the top surface of the photocurable material with respect to the build vat (C9, L42-C10, L14, Figs. 4A-B, annotated Fig. 4A above). 
It is noted that the use of motors as driving units is well-known in the art and yields the predictable/desirable result of automating/improving driving of components/platforms.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Murakami in view of Pomerantz by incorporating a build platform providing a support surface for the build vat for raising and lowering the build vat about a vertical linear motion axis relative to the base of the build vat and by incorporating a first motor configured for driving/powering the build platform about the vertical linear motion axis for the benefit(s) of allowing vertical movement of the build vat relative to the dispenser and/or the light source, maintaining a solidification plane static, and/or allowing adjuments to a vertical position of the top surface of the resin with respect to the base of the build vat as suggested by Pomerantz. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. 
Modified Murakami, as applied above, fails to disclose: i) four sidewalls in the build vat, ii) wherein the dispenser further a spreader device comprising a wiper blade, and iii) wherein the active heating means for raising temperature of excess resin is a heating element affixed to the build vat. 
In the same field of endeavor, apparatuses for creating three dimensional objects, Jessen discloses an apparatus comprising a build vat (401) comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween (P0068 and Figs. 5-6) and a dispenser (recoat unit 409) affixed to one end of a resin transportation tube (annotated RTB) for depositing a layer of resin onto the build vat (Abstract, P0068-0077, claim 1, Figs. 6a-10, annotated Fig. 10 above; the recoat unit 409 reads on the claimed dispenser), wherein the build vat is connected to the resin transportation tube (annotated RTB) of a feeder unit (700) for receiving resin supplied by the feeder unit (Abstract), wherein the dispenser further comprises a spreader device (leveling unit) for spreading the deposited resin in a substantially even layer (the leveling unit is capable of spreading the deposited resin in a substantially even/level layer: P0016, 0070, and Figs. 6a-c; thus, the leveling unit reads on the claimed spreader device), wherein the spreader device is a wiper blade (the leveling unit in the form of a blade 715 capable of performing wiping/leveling: P0074, Figs. 6a-10; thus, blade 715 reads on the claimed wiper blade) for traversing about a horizontal linear motion axis (P0074, abstract, Figs. 6a-c), the wiper blade having an associated first heating element … for raising temperature of the resin (“at least one heating element configured to heat one or more of:… the leveling unit”: P0036; thus, Jessen discloses discloses/suggests that the blade 715 has at least one heating element capable of heating the blade and capable of raising temperature of the resin; wherein the raising temperature of the resin is the intrinsic result of contacting/spreading the resin with the heated wiper blade: See MPEP §§ 2112.01 I, 2114 I-II, and 2115) for the benefit(s) of expediating and/or enhancing the deposition/spreading of the layer of material (P0070). Thus, the inclusion of a wiper blade with a heating element is known/desirable in the art and yields the predictable/desirable result(s) of accelerating and/or enhancing the deposition/spreading of the layer of material. Jessen further discloses to include a second heating element … to heat the build vat (“at least one heating element configured to heat one or more of: the container holding the radiation-curable liquid”: P0036 and claim 13). Paragraph [0046] of Jessen discloses/suggests heating to control viscosity/temperature of the resin. However, Jessen is silent about the specific location of the heating elements in relation to the wiper blade and the build vat. 
In the same field of endeavor, additive manufacturing apparatuses, Gruber discloses an apparatus comprising a build vat (1) comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween (P0045, Figs. 4-5), a laser light source (P0034), and a spreader device (11) comprising a doctor blade capable of traversing about a horizontal linear motion axis (P0012, 0050, 0054, Fig. 4, Fig. 7). Gruber further discloses the technique of providing at least one heating element to doctor blades of a dispenser/re-coater for the benefit(s) of avoiding cooling down of the material in the area of near the doctor blades (P0014, 0053, Fig. 6, and claim 12). Thus, the inclusion of a wiper blade with a heating element is known/desirable in the art and yields the predictable/desirable result(s) of heating the resin and/or avoiding cooling down of the resin in the area of near the wiper blades. However, Gruber is silent about the exact location of the heating element in relation to the wiper blade. Grubber further discloses the technique of affixing at least one heating element (13) to a build vat (1) capable of heating the material in the build vat for the benefit(s) of enabling temperature/viscosity control of the material (P0030-0032, 0051, claims 8-9, and Fig. 5). Grubber does not explicitly disclose that the at least one heating element (13) affixed to the build vat (1) is for raising temperature of excess resin not cured by the light source and for draining the excess resin from the build vat. However, since the taught arrangement and applicant’s claimed arrangement of the heating element in the build vat is substantially identical and the manner of operating a device does not differentiate the apparatus claim from the prior art, the heating element (13) affixed to the build vat (1) of Gruber is capable of raising temperature of excess resin not cured by the light source and capable of draining the excess resin from the build vat. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Gruber further discloses the technique of incorporating a drive unit for driving the doctor blade about the horizontal linear motion axis, wherein the drive unit is suggested to comprise a motor (P0012, 0050, 0054, annotated Fig. 4 above; wherein a person having ordinary skill in the art would recognize/deduce that the drive unit is suggested to comprise a motor based on the disclosed mechanical configuration). 
Since Pomerantz/Jessen/Grubber further disclose(s) a build vat comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween as a suitable build vat (Figs. 8A and 10A of Pomerantz; P0068 and Figs. 5-6 of Jessen; and/or Figs. 4-5 of Gruber), it would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Pomerantz/Jessen/Grubber by modifying the build vat such that it has four sidewalls or by using a build vat comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween as this is known/suitable structure for the build vat as suggested by Pomerantz/Jessen/Grubber. See MPEP §§ 2143 I A, 2143 I B, 2143 I G, and/or 2144.04 IV B. Since Murakami further discloses/suggests incorporation of a suitable active heating means capable heating/melting the coagulated excess resin (P) that has not been cured by irradiation to melt/heat it more quickly and to enable/accelerate draining of the coagulated excess resin (P) that has not been cured by irradiation from the build vat after heating/melting it (C6, L8-23, claim 5, Figs. 6A-B, and as applied above) and the incorporation/affixing of a heating element to the build vat is known/desirable in the art and yields predictable/desirable result(s) of allowing heating of any (e.g. coagulated/uncured/liquid/cured) resin in the build vat to a desired temperature/viscosity based on the teachings of Jessen and Gruber above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of the teachings of Jessen and Grubber by affixing a second heating element to the build vat for raising temperature of excess resin not cured by the light source, for draining the excess resin from the build vat for the benefit(s) of allowing the suggested/desired active heating of the excess resin not cured by the light source, accelerating heating/melting of the excess resin not cured by the light source, and/or allowing/accelerating draining of the excess coagulated resin from the build vat via its heating/melting as suggested by the teachings of Murakami, Jessen, and Grubber above. Since Murakami further discloses that the resin supply means is modifiable and envisions “pressing the resin film with a plate at a temperature above the coagulation point to melt the resin” as another manner for depositing the layer of resin (C4, L11-13; C4, L42-60) and the incorporation of a wiper blade with a heating element is known/desirable in the art and yields predictable/desirable result(s) based on the teachings/suggestions of Jessen and Gruber above, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Jessen and Grubber by modifying the dispenser such that it has a spreader device comprising a wiper blade for traversing about a horizontal linear motion axis, the wiper blade having an associated first heating element for raising the temperature of the resin for the benefit(s) of accelerating/enhancing deposition/leveling of the layer of resin, avoiding cooling down of the resin in an area near the wiper blade, and/or allowing adjustments to the temperature/viscosity of the resin as suggested by the teachings of Jessen and Grubber above. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. 
Modified Murakami, as applied above, fails to disclose that the heating element associated with the wiper blade is affixed to an end of the wiper blade because Gruber and Jessen are silent about the exact location of the heating element in relation to the wiper blade. 
In the same field of endeavor, additive manufacturing apparatuses, Langer discloses an apparatus comprising a build vat (container 1: Fig. 1) and a light source (illumination apparatus 9 having a light source: Fig. 1). Langer further discloses the technique of providing a spreader device (wiper 15: Fig. 1) capable of spreading resin in a substantially even/uniform manner, wherein the spreader device comprises a wiper blade (member 20 having rectangular profile: Figs. 2-3; thus, 20 reads on the claimed wiper blade) for traversing about a horizontal linear motion axis (linear direction 17: Fig. 1) and is powered/drive by a drive/displacement unit 16 (C4, L1-24; Fig. 1), the wiper blade having an associated heating element (heating element 23: Figs. 2-3) affixed to an end (lower end) of the wiper blade (20) capable of raising temperature of the resin (local warming of the resin: C2, L63-C3, L24; C4, L1-24; the raising temperature of the resin is the intrinsic result of contacting/wiping the resin with the heated blade which intrinsically heats/warms the resin; in addition, since the taught arrangement and applicant’s claimed arrangement of the heating element in the wiper blade is substantially identical and the manner of operating a device does not differentiate the apparatus claim from the prior art, the heating element (23) affixed to the wiper blade (20) of Langer is capable of raising temperature of the resin: See MPEP §§ 2112.01 I, 2114 I-II, and 2115) for the benefit(s) of allowing local warming of the resin when leveling/spreading it, controlling and accelerating adjustments of the desired layer thickness and/or improving the accuracy and quality in producing the object (C1, L58-60; C4, L1-24). 
Since Murakami further discloses that the resin supply means is modifiable (as applied above) and Jessen and Grubber motivate the incorporation of the heating element in the wiper blade but are silent about a specific location (as applied above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Langer by affixing/arranging the heating element associated with the wiper blade to an end of the wiper blade for raising temperature of the resin for the benefit(s) of allowing local heating of the resin when contacting/leveling it with the locally heated wiper blade, accelerating/enhancing deposition/spreading/evenness of the layer of resin, avoiding cooling down of the resin in an area near the end of the wiper blade, controlling adjustments of the desired layer thickness of resin, and/or improving the accuracy/quality in producing the object as suggested by the teachings of Jessen, Grubber, and Langer above. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. 
Modified Murakami, as applied above, fails to explicitly disclose wherein the driving unit powering/driving the spreader device is a second motor.  
In the same field of endeavor, additive manufacturing apparatuses, Hiizumi discloses an apparatus comprising a build platform (20) providing a support surface for a build vat (26) for raising and lowering the build vat about a vertical motion axis and being powered/driven by a vertical position control mechanism (22a: C4, L1-39, Fig. 1) and a spreader device comprising a wiper blade (52) traversing about a horizontal linear motion and being powered/driven by a motor (motor 80: C5, L33- C6, L5, Figs. 2A-B).
It is noted that the use of motors as driving units is well-known in the art and yields the predictable/desirable result of automating/improving driving of components/blades. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Murakami in view of Hiizumi by incorporating a second motor configured for powering/driving the wiper blade about the horizontal linear motion axis for the benefit(s) of using a suitable known driver and/or automating/improving driving of the wiper blade. See MPEP §§ 2143 I B, 2143 I C, 2143 I G, and/or 2144 II. Since the apparatus of modified Murakami above is structurally identical to applicant’s claimed apparatus, the apparatus of modified Murakami above is capable of performing the intended operations/uses in the claimed manner. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Philippi (US 7850885) discloses a dispenser (recoater 24) having a spreader device comprising a wiper blade (21a/21b) for traversing about a horizontal linear motion axis, the wiper blade having an associated first heating element (20b) affixed to an end of the wiper blade for heating a material during its deposition/spreading (Abstract, Fig. 2, C3, L36-C4, L4); 
	Motokawa (US 4119836) discloses the technique of mounting a heating element to a side of a wiper blade in order to allow its heating, maintain liquid material in a thermally conditioned state, and ensure uniform application of the liquid material without being influenced by the ambient temperature (Abstract, C1, L43-58, Fig. 2, and Fig. 5); 
Chapman (US 6174156 – of record) discloses a dispenser having a spreader device comprising a doctor blade (Figs. 2, 16a, 18 & 23 and accompanying text). 
El-Siblani (US 20150224710 – of record) discloses a build platform motor (not shown) for driving a build platform (44) about a vertical linear motion axis (P0047 and Figs. 2-3) and a spreader motor (92) for driving a spreader blade (86) about a horizontal linear motion axis (P0017, 0052, 0058, 0083, and Figs. 2 and 9-10);
Castanon (US 20170129167 – of record) discloses a cooling element (180) affixed to a build vat capable of lowering the temperature of the contents in the build vat (P0068 and Fig. 26); and
Yamamoto (US 5248249 – of record) discloses a heating element (4) affixed to a build vat capable of raising the temperature of the contents in the build vat and a draining pipe (11: Figs. 3 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743